 



VOTING AGREEMENT

 

This VOTING AGREEMENT (this “Agreement”) is entered into as of February 20, 2018
(the “Effective Date”) by and between Long Blockchain Corp., a Delaware
corporation (the “Company”), Long Island Iced Tea Corp., a Delaware corporation
(“SpinCo”) and ______________, a stockholder (“Stockholder”) of the Company.

 

W I T N E S E T H:

 

WHEREAS, the Shareholder is, as of the date hereof, the record or beneficial
owner of the number of shares of common stock of the Company, set forth under
such Shareholder’s name on the signature page hereto (the “Company Shares”);

 

WHEREAS, the Company owns all of the outstanding shares of common stock of
SpinCo, which is the holder of all of the outstanding membership interests of
Long Island Brand Beverages, LLC, the Company’s operating beverage business (the
“Beverage Business”);

 

WHEREAS, the Company is in the process of spinning out the Beverage Business by
distributing the shares of common stock of SpinCo held by it (the “SpinCo
Shares”) to the Company’s stockholders by way of a dividend (the “Spinout”);

 

WHEREAS, as a stockholder of the Company, the Stockholder will receive its pro
rata portion of the SpinCo Shares upon consummation of the Spinout;

 

WHEREAS, WHEREAS, simultaneous with the execution of the Agreement, the Company
will be publicly announcing various corporate developments including (i) the
appointment of Shamyl Malik, as Chief Executive Officer of the Company, (ii)
that the Company will be commencing the process of effectuating and consummating
the Spinout, (iii) that Philip Thomas will be stepping down from his position as
Chief Executive Officer and Director of the Company, but will be a member of the
Board of Directors of SpinCo (iv) that a beverage subcommittee comprised of Bill
Hayde, John Carson, and Tom Cardella (“beverage subcommittee”) will be formed,
and solely responsible for appointing the Board and CEO of SpinCo, and (v) that
the Company will appoint a new director mutually acceptable to the Cullen Group
and the Company;

 

WHEREAS, as a condition to the willingness of the Company and SpinCo to move
forward with the Spinout and as an inducement and in consideration therefor, the
Stockholder has agreed to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

   

 

 

ARTICLE I
VOTING AGREEMENT AND IRREVOCABLE PROXY

 

Section 1.1 Agreement to Vote Company Shares and Grant of Irrevocable Proxy. In
the event any vote of the Company’s stockholders is necessary to effectuate the
Spinout, the Stockholder hereby agrees to vote the Company Shares (i) in favor
of the Spinout, and/or (ii) if requested by the Company against any agreement
which would prevent the Spinout. If requested by the Company, the Stockholder
shall appoint the Company and any designee of the Company and each of them
individually, as the Stockholder’s proxy, with full power of substitution and
resubstitution, to vote the Company Shares and any other shares of common stock
of the Company hereafter acquired on the matters and in the manner specified in
this Section 1.1. The Stockholder affirms that the irrevocable proxy set forth
herein will be given to secure the performance of the duties of the Stockholder
under this Section 1.1. The Stockholder shall take such further action or
execute such other instruments as may be reasonably necessary to effectuate the
intent of any such proxy. It is agreed that the Company (and its officers on
behalf of the Company) will use the irrevocable proxy that may be granted by the
Stockholder only in accordance with applicable law and only if such Stockholder
fails to comply with this Section 1.1 and that, to the extent the Company (and
its officers on behalf of the Company) uses any such irrevocable proxy, it will
vote only the shares subject to such irrevocable proxy and only with respect to
the matters specified in, and in accordance with the provisions of, this Section
1.1. The Company and the Stockholder agree that the voting requirements set
forth in this Section 1.1 shall expire if the Spinout is not consummated by
November 13, 2018 or if prior to such date, the Company’s Board of Directors
unanimously decides not to proceed with the Spinout.

 

Section 1.2 Agreement to Vote SpinCo Shares and Grant of Irrevocable Proxy.
Until the earlier of (i) one year from the consummation of the Spinout or (ii)
the date on which SpinCo Shares become listed on a national securities exchange,
in the event any vote of SpinCo’s stockholders is necessary to effectuate any
corporate action, the Stockholder hereby agrees to vote the SpinCo Shares he/it
directly or indirectly receives upon consummation of the Spinout (i) in favor of
any corporate action recommended by the then existing board of directors of
SpinCo (each a “SpinCo Action”), including but not limited to, the election of
directors and any extraordinary corporate transaction, including a merger,
acquisition, sale, consolidation, reorganization or liquidation involving SpinCo
and a third party, or any other proposal of a third party to acquire SpinCo
and/or (ii) against any action or agreement which would impede, interfere with
or prevent any SpinCo Action from being consummated. If requested by SpinCo, the
Stockholder shall appoint SpinCo and any designee of SpinCo and each of them
individually, as the Stockholder’s proxy, with full power of substitution and
resubstitution, to vote the SpinCo Shares and any other shares of common stock
of SpinCo hereafter acquired on the matters and in the manner specified in this
Section 1.2. The Stockholder affirms that the irrevocable proxy set forth herein
will be given to secure the performance of the duties of the Stockholder under
this Section 1.2. The Stockholder shall take such further action or execute such
other instruments as may be reasonably necessary to effectuate the intent of any
such proxy. It is agreed that SpinCo (and its officers on behalf of SpinCo) will
use the irrevocable proxy that may be granted by the Stockholder only in
accordance with applicable law and only if such Stockholder fails to comply with
this Section 1.2 and that, to the extent SpinCo (and its officers on behalf of
SpinCo) uses any such irrevocable proxy, it will vote only the shares subject to
such irrevocable proxy and only with respect to the matters specified in, and in
accordance with the provisions of, this Section 1.2. The Company and the
Stockholder agree that the voting requirements set forth in this Section 1.2
shall expire if the Spinout is not consummated by November 13, 2018 or if prior
to such date, the Company’s Board of Directors unanimously decides not to
proceed with the Spinout.

 

 -2- 

 

 

Section 1.3 Nature of Irrevocable Proxy. Any proxy granted pursuant to Sections
1.1 and 1.2 to the Company or SpinCo by the Stockholder shall be irrevocable
during the term of this Agreement, shall be deemed to be coupled with an
interest sufficient in law to support an irrevocable proxy and shall revoke any
and all prior proxies granted by the Stockholder. Any proxy that may be granted
hereunder pursuant to Section 1.1 shall terminate upon consummation of the
Spinout and any proxy that may be granted hereunder pursuant to Section 1.2
shall terminate in accordance with the first sentence of Section 1.2.

 

ARTICLE II
COVENANTS

 

Section 2.1 Company Shares. Prior to the consummation of the Spinout, except as
otherwise provided herein, Stockholder shall not: (a) transfer, assign, sell,
gift-over, pledge or otherwise dispose of, or consent to any of the foregoing
(“Transfer”), any or all of the Company Shares or any right or interest therein;
(b) enter into any contract, option or other agreement, arrangement or
understanding with respect to any Transfer; (c) grant any proxy,
power-of-attorney or other authorization or consent with respect to any of the
Company Shares; (d) deposit any of the Company Shares into a voting trust, or
enter into a voting agreement or arrangement with respect to any of such shares;
(e) exercise, or give notice of an intent to exercise, any options unless the
shares underlying such options become subject to this Agreement upon such option
exercise; or (f) take any other action that would in any way restrict, limit or
interfere with the performance of Stockholder’s obligations hereunder or the
transactions contemplated hereby; provided, however, (i) that the Stockholder
may make any Transfer of Company Shares if the transferee agrees in writing to
be bound by the terms and conditions of this Agreement, and (ii) the foregoing
restriction on Transfer shall only apply to private transactions and will not
otherwise prevent the Stockholder or any subsequent transferee (including any
pledgee) from making any sales of the Company Shares in the open market.

 

Section 2.2 SpinCo Shares. Until the earlier of (i) one year from the
consummation of the Spinout or (ii) the date on which SpinCo Shares become
listed on a national securities exchange, except as otherwise provided herein,
Stockholder shall not: (a) transfer, assign, sell, gift-over, pledge or
otherwise dispose of, or consent to any of the foregoing (“Transfer”), any or
all of the SpinCo Shares he/it receives upon consummation of the Spinout or any
right or interest therein; (b) enter into any contract, option or other
agreement, arrangement or understanding with respect to any Transfer; (c) grant
any proxy, power-of-attorney or other authorization or consent with respect to
any of the SpinCo Shares he/it receives; (d) deposit any of the SpinCo Shares
into a voting trust, or enter into a voting agreement or arrangement with
respect to any of such shares; (e) exercise, or give notice of an intent to
exercise, any options unless the shares underlying such options become subject
to this Agreement upon such option exercise; or (f) take any other action that
would in any way restrict, limit or interfere with the performance of
Stockholder’s obligations hereunder or the transactions contemplated hereby;
provided, however, (i) that the Stockholder may make any Transfer of SpinCo
Shares if the transferee agrees in writing to be bound by the terms and
conditions of this Agreement, and (ii) the foregoing restriction on Transfer
shall only apply to private transactions and will not otherwise prevent the
Stockholder or any subsequent transferee (including any pledgee) from making any
sales of the SpinCo Shares in the open market.

 

 -3- 

 

 

Section 2.3 Agreement of Stockholder not to Sue. For and in consideration of the
Company and SpinCo proceeding with the Spinout and the Stockholder thereby
receiving the SpinCo Shares, the Stockholder, on behalf of itself and its heirs,
executors, administrators, successors, or assigns (in their capacities as such)
hereby waives, releases and discharges any claims of any kind or nature
whatsoever, at law or in equity, arising from any event or circumstance which
occurred on or before the date hereof which it may have had, ever had, claims to
have had, or now has against, and covenants not to sue, the Company, SpinCo and
their respective present and former parents, subsidiaries, affiliates, officers,
directors, employees, agents and representatives by reason of any matter, cause,
or thing whatsoever, known or unknown arising from any event or circumstance
which occurred on or before the date hereof .

 

Section 2.4 Agreement of Company and SpinCo not to Sue. For and in consideration
of the Stockholder agreeing to execute this Agreement, the Company and SpinCo ,
on behalf of itself and its heirs, executors, administrators, successors, or
assigns (in their capacities as such) hereby waives, releases and discharges any
claims of any kind or nature whatsoever, at law or in equity, arising from any
event or circumstance which occurred on or before the date hereof which it may
have had, ever had, claims to have had, or now has against, and covenants not to
sue, the Stockholder and its present and former parents, subsidiaries,
affiliates, officers, directors, employees, agents and representatives by reason
of any matter, cause, or thing whatsoever, known or unknown arising from any
event or circumstance which occurred on or before the date hereof.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER

 

The Stockholder hereby represents and warrants to the Company and SpinCo as
follows:

 

Section 3.1 Authority, etc. The Stockholder (i) if a natural person, represents
that the Stockholder has reached the age of 21 and has full power and authority
to execute and deliver this Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity is duly organized, validly existing and in
good standing under the laws of the state of its organization, the consummation
of the transactions contemplated hereby is authorized by, and will not result in
a violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Agreement and
all other related agreements or certificates and to carry out the provisions
hereof and thereof, the execution and delivery of this Agreement has been duly
authorized by all necessary action, this Agreement has been duly executed and
delivered on behalf of such entity and is a legal, valid and binding obligation
of such entity; or (iii) if executing this Agreement in a representative or
fiduciary capacity, represents that it has full power and authority to execute
and deliver this Agreement in such capacity and on behalf of the subscribing
individual, ward, partnership, trust, estate, corporation, or limited liability
company or partnership, or other entity for whom the Stockholder is executing
this Agreement, and such individual, partnership, ward, trust, estate,
corporation, or limited liability company or partnership, or other entity has
full right and power to perform pursuant to this Agreement and represents that
this Agreement constitutes a legal, valid and binding obligation of such entity.
This Agreement has been duly executed and delivered by the Stockholder and
(assuming the due authorization, execution and delivery by the Company and
SpinCo) constitutes a valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms, except to the
extent enforcement is limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and by general equitable principles.

 

 -4- 

 

 

Section 3.2 Ownership of Company Shares. As of the date hereof, the Stockholder
is the beneficial owner or record holder of the Company Shares and has the sole
power to vote or cause to be voted such Company Shares or holds the power to
vote or cause to be voted such Company Shares solely with one or more other
persons. The Stockholder has good and valid title to the Company Shares owned by
the Stockholder, free and clear of any and all pledges, mortgages, liens,
charges, proxies, voting agreements, encumbrances, adverse claims, options,
security interests and demands of any nature or kind whatsoever, other than (i)
those created by this Agreement, or (ii) those existing under applicable
securities laws. As of the date hereof, the Stockholder does not own, directly
or indirectly, any other shares of common stock of the Company other than the
Company Shares.

 

Section 3.3 Ownership of SpinCo Shares. Unless the Stockholder has transferred
its Company Shares in accordance with Section 2.1, upon issuance of the SpinCo
Shares that the Stockholder will receive upon consummation of the Spinout, the
Stockholder will be the beneficial owner or record holder of the SpinCo Shares
and will have the sole power to vote or cause to be voted such SpinCo Shares or
hold the power to vote or cause to be voted such SpinCo Shares solely with one
or more other persons. The Stockholder will have good and valid title to the
SpinCo Shares to be owned by the Stockholder, free and clear of any and all
pledges, mortgages, liens, charges, proxies, voting agreements, encumbrances,
adverse claims, options, security interests and demands of any nature or kind
whatsoever, other than (i) those created by this Agreement, or (ii) those
existing under applicable securities laws.

 

Section 3.4 No Conflicts. (a) No authorization, consent or approval of any other
person is necessary for the execution of this Agreement by the Stockholder and
(b) none of the execution and delivery of this Agreement by the Stockholder, the
consummation by the Stockholder of the transactions contemplated hereby or
compliance by the Stockholder with any of the provisions hereof shall (i) result
in, or give rise to, a violation or breach of or a default under any of the
terms of any material contract, understanding, agreement or other instrument or
obligation to which the Stockholder is a party or by which the Stockholder or
any of the Company Shares or SpinCo Shares or its assets may be bound or (ii)
violate any applicable order, writ, injunction, decree, judgment, statute, rule
or regulation, except for any of the foregoing as would not reasonably be
expected to materially impair the Stockholder’s ability to perform his
obligations under this Agreement.

 

 -5- 

 

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND SPINCO

 

Each of the Company and SpinCo hereby represents and warrants to the Stockholder
as follows:

 

Section 4.1 Due Organization, etc. It is a corporation duly organized and
validly existing under the laws of the state of Delaware. It has all necessary
corporate power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby have
been duly authorized by all necessary corporate action on the part of the
Company and SpinCo. This Agreement has been duly executed and delivered by the
Company and SpinCo and (assuming the due authorization, execution and delivery
by the Stockholder) constitutes a valid and binding obligation of the Company
and SpinCo, enforceable against the Company and SpinCo in accordance with its
terms, except to the extent enforcement is limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and by general
equitable principles.

 

Section 4.2 No Conflicts. (a) No authorization, consent or approval of any other
person is necessary for the execution of this Agreement by the Company or SpinCo
and (b) none of the execution and delivery of this Agreement by the Company or
SpinCo, the consummation by the Company or SpinCo of the transactions
contemplated hereby or compliance by the Company or SpinCo with any of the
provisions hereof shall (i) conflict with or result in any breach of the
organizational documents of the Company or SpinCo, (ii) result in, or give rise
to, a violation or breach of or a default under any of the terms of any material
contract, understanding, agreement or other instrument or obligation to which
the Company or SpinCo is a party or by which the Company or SpinCo or any of its
assets may be bound or (iii) violate any applicable order, writ, injunction,
decree, judgment, statute, rule or regulation, except for any of the foregoing
as would not reasonably be expected to materially impair the Company’s or
SpinCo’s ability to perform its obligations under this Agreement.

 

 -6- 

 

 

ARTICLE V
MISCELLANEOUS

 

Section 5.1 Further Actions. Each of the parties hereto agrees to take any all
actions and to do all things reasonably necessary or appropriate to effectuate
this Agreement.

 

Section 5.2 Amendments, Waivers, etc. This Agreement may not be amended,
changed, supplemented, waived or otherwise modified, except upon the execution
and delivery of a written agreement executed by each of the parties hereto. The
failure of any party hereto to exercise any right, power or remedy provided
under this Agreement or otherwise available in respect hereof at law or in
equity, or to insist upon compliance by any other party hereto with its
obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.

 

Section 5.3 Notices. All notices or other communications which are required or
permitted under this Agreement shall be in writing and sufficient if delivered
by hand, by facsimile transmission, by registered or certified mail, post
pre-paid, by courier or overnight carrier, or by email, to the persons at the
addresses set forth below (or at such other address as may be provided
hereunder), and shall be deemed to have been delivered as of the date so
delivered:

 

If to the Stockholder, at the address set forth below such Stockholder’s name on
the signature page hereto.

 

with a copy to (which shall not constitute notice):

 

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, NY 10019

Attention: Steve Wolosky, Esq.

Telephone: (212) 451-2333

Facsimile: (212) 451-2222

Email: swolosky@olshanlaw.com

 

If to the Company, to:

 

Long Blockchain Corp.

12-1 Dubon Court

Farmingdale, NY 11735

Attention: Philip Thomas

Telephone: (855) 542-2832

Facimile:

Email: pthomas@longislandteas.com

 

If to SpinCo, to:

 

Long Island Iced Tea Corp.

12-1 Dubon Court

Farmingdale, NY 11735

Attention: Philip Thomas

Telephone: (855) 542-2832

Facimile:

Email: pthomas@longislandteas.com

 

 -7- 

 

 

in either case with a copy to (which shall not constitute notice):

 

Graubard Miller

The Chrysler Builder

405 Lexington Avenue, 11th Floor

New York, NY 10174

Attention: David Miller, Esq. / Jeffrey Gallant, Esq.

Telephone: (212) 818-8800

Facsimile: (212) 818-8801

Email: dmiller@graubard.com / jgallant@graubard.com

 

Section 5.4 Headings. Headings of the Articles and Sections of this Agreement
are for convenience of the parties only, and shall be given no substantive or
interpretive effect whatsoever.

 

Section 5.5 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application of such provision to any person
or any circumstance, is invalid or unenforceable (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application of
such provision, in any other jurisdiction.

 

Section 5.6 Entire Agreement; Assignment. This Agreement constitutes the entire
agreement, and supersedes all other prior agreements and understandings, both
written and oral, between the parties, or any of them, with respect to the
subject matter hereof. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by any of the parties hereto (whether
by operation of law or otherwise) without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and permitted assigns.

 

 -8- 

 

 

Section 5.7 Interpretation. When a reference is made in this Agreement to an
Article or Section, such reference shall be to an Article or Section of this
Agreement unless otherwise indicated. Whenever the words “include,” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. All
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant thereto unless
otherwise defined therein. The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such term. Any
references to the masculine gender of any pronoun shall be deemed to include
references to the feminine and gender neutral form of such pronoun. Any
agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented in
accordance with the terms hereof, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and references to all attachments thereto and
instruments incorporated therein. References to a person are also to its
permitted successors and assigns. Each of the parties has participated in the
drafting and negotiation of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement must be construed as if drafted
by all the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of authorship of any of the provisions of this
Agreement.

 

Section 5.8 Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN
ALL RESPECTS SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE
WITH THE LAW OF THE STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICTS OF LAW
PRINCIPLES THEREOF.

 

Section 5.9 Specific Performance. The parties acknowledge that any breach of
this Agreement would give rise to irreparable harm for which monetary damages
would not be an adequate remedy and that, in addition to other rights or
remedies, the parties shall be entitled to seek enforcement of any provision of
this Agreement by a decree of specific performance and to temporary, preliminary
and permanent injunctive relief to prevent breaches or threatened breaches of
any of the provisions of this Agreement, without the necessity of proving the
inadequacy of monetary damages as a remedy.

 

Section 5.10 Submission to Jurisdiction. Each of the parties hereto irrevocably
and unconditionally submits to the exclusive jurisdiction of, and waives any
objection to the laying of venue of any action, suit or proceeding arising out
of this Agreement or the transactions contemplated hereby in, (i) the United
States District Court for the Southern District of New York or (ii) the Supreme
Court of the State of New York, New York County, and hereby further irrevocably
and unconditionally waives and agrees not to plead or claim in any such court
that any such action, suit or proceeding brought in any such court has been
brought in an inconvenient forum. The Stockholder hereby appoints, without power
of revocation, Olshan Frome Wolosky LLP, 1325 Avenue of the Americas, New York,
NY 10019, Fax No.: (212) 451-2222, Attn: Steve Wolosky, Esq., as its agent to
accept and acknowledge on its behalf service of any and all process which may be
served in any action, proceeding, counterclaim or arbitration in any way
relating to or arising out of this Agreement. The Stockholder further agrees to
take any and all action as may be necessary to maintain such designation and
appointment of such agent in full force and effect for a period of seven years
from the termination of this Agreement.

 

 -9- 

 

 

Section 5.11 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (II) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (III) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.11.

 

Section 5.12 Counterparts. This Agreement may be executed in two or more
counterparts (including by facsimile or electronic submission via .pdf file),
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument, and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered (including by facsimile or electronic submission via .pdf file) to the
other parties.

 

[Signature Pages Follow]

 

 -10- 

 

 

IN WITNESS WHEREOF, the Company, SpinCo and the Stockholder have caused this
Agreement to be duly executed and delivered as of the first date written above.

 

  LONG BLOCKCHAIN CORP.         By:       Name:     Title:         LONG ISLAND
ICED TEA CORP.         By:       Name:     Title:         [STOCKHOLDER]        
By:       Name:     Title:     Address:     Telephone:     Facsimile:     Email:
    Number of Shares:

 

[Signature Page to Voting Agreement]

 

   

 

